Title: To George Washington from the Grand Jurors of Sussex County, Delaware, 7 August 1793
From: Grand Jurors of Sussex County, Delaware
To: Washington, George



Sir
 August 7th 1793

We the Grand Jury of the County of Sussex in the State of Delaware, assembled for the purpose of redressing any violations of the public peace and good order of Society, feel peculiar pleasure in the present opportunity we have of expressing our sense of your wise and patriotic exertions for the public Welfare. Our heartiest approbation of your prudent and timely proclamation, our firmest reliance on your unceasing vigilance for our peace and prosperity; and your uniform patriotism in all difficulties, prompt us to declare to you Our determination to support and assist you at all times against the machinations of the enemies of good Government We consider a continuation of peace, upon independent principles, to be a continuation of every public blessing, on the contrary an interruption of it would be fatal to our Agriculture, Commerce and Credit, and would involve in endless difficulties our now growing empire. That the same Wisdom and Public Love which has hitherto animated you in all your Actions may attend you to the latest period of your Life, and may descend to your Successors for Ages to come, is the sincerest prayer of our hearts.

Signed by Order of the Grand Jury Jonathan Cathel[,] Foreman

